Citation Nr: 1209791	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  06-28 800	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for lymphoma and/or sarcoidosis.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin rash, claimed as due to herbicide exposure.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability involving the upper and lower extremities, variously described as involving numbness, nerve problems, and sore joints; claimed as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for headaches.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to June 1968, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 RO decision.  The veteran requested the opportunity to present testimony in support of his claim at a personal hearing before a Veterans Law Judge.  Such a hearing was scheduled for March 2009.  The veteran was notified of the scheduled time and place but failed to appear for the hearing.  When an appellant elects not to appear at the prescheduled hearing date, the request for a hearing will be considered to have been withdrawn.  38 C.F.R. § 20.704(d).  In December 2009, the Board reopened previously-denied claims for entitlement to service connection for hypertension and headaches and remanded all of the issues on the title page of this decision.  As most of the development requested by the Board in December 2009 has been accomplished, as discussed further below, the matter has been returned to the Board for further appellate review.

The Veteran indicated in a January 2005 statement that he suffers from a left knee disability.  This matter is again REFERRED to the RO for appropriate action. 

The issues of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a skin rash, claimed as due to herbicide exposure; whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability involving the upper and lower extremities, variously described as involving numbness, nerve problems, and sore joints, claimed as due to herbicide exposure; entitlement to service connection for hypertension and entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Upon biopsy, the Veteran's disease process was identified as sarcoidosis; the preliminary diagnosis of lymphoma was ruled out.

2.  Sarcoidosis was initially manifested many years after service and no other relationship to service is demonstrated.


CONCLUSION OF LAW

Service connection for sarcoidosis is not warranted.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. § 3.303. 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends service connection is warranted for a skin rash, a disability involving the upper and lower extremities as related to service and possibly due to herbicide exposure in service.  He also claims service connection for a disability which has been variously-diagnosed as lymphoma, but upon pathology review, was identified as abdominal sarcoidosis.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was informed of these elements with regard to his claim in a January 2005 letter, prior to the initial adjudication of his claim.   The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The record reflects that the Veteran was informed of these elements with regard to his claim in a letter of January 2010.  

VA medical records, private medical records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  In this regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate with regard to the issues decided herein.  The examination was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided a rationale for the opinion he rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran and his representative have presented written statements in support of his claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

When a chronic disease such as arthritis becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Regulations pertaining to herbicide exposure provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  Cancers affecting the lung, bronchus, larynx, or trachea are covered by the presumption, and certain defined types of soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

In this case, the Veteran's medical situation is complex, with multiple disease processes occurring in parallel, with multiple overlapping symptoms.  Review of his medical records show that he received several different preliminary diagnoses for symptoms he was having during the prior decade.  One of these diagnoses was lymphoma.  It was on the basis of this preliminary diagnosis that he filed a claim for service connection for lymphoma, on the premise that it may have been caused by his presumed exposure to herbicides in Vietnam.  However, a subsequent biopsy revealed that his symptoms were in fact due to sarcoidosis, and lymphoma was ruled out.  (It turned out that some of his symptoms were in fact caused by a parotid gland tumor, which was surgically removed in 2008.  We note that service connection for this tumor was denied in an August 2010 decision, and that the Veteran was notified of the denial in August 2010.)

In the report of an October 2010 VA examination, the examiner clarified that the Veteran in fact does not have a confirmed diagnosis of lymphoma and that his diagnosis was confirmed as abdominal sarcoidosis.  He furthermore indicated that no linkage between the current sarcoidosis and the Veteran's period of service was likely.  In an April 2011 VA examination addendum, the examiner clarified that neither lymphoma nor sarcoidosis could be considered diseases which are presumed to have been caused by herbicide exposure, as defined in 38 C.F.R. § 3.309.  

As the Veteran's abdominal sarcoidosis initially manifested many years after service, service connection on a direct basis is not warranted.  Because sarcoidosis is not a disease which has been defined by regulation as related to herbicide exposure, no relationship to service may be presumed under law.  The preponderance of the evidence is thus against the claim and service connection for sarcoidosis must be denied.  


ORDER

Service connection for lymphoma and/or sarcoidosis is denied.


REMAND

The Veteran's attempt to reopen previously-denied claims for a skin rash and for numbness of his upper and lower extremities was most recently denied in October 2002, after having been initially denied on the merits in April 2001 and January 1997, respectively.  There has been some confusion as to the exact nature of each disability over the years.  The April 2001 decision denied service connection for "neurodermatitis claimed as dry skin" and the January 1997 decision denied service connection for "nerve problems" of the hands and feet.  However, review of the original July 1988 claim for the skin problem reveals that at that time Veteran described his problem as a "severe skin rash."  With regard to his hands and feet, the Veteran has variously described nerve problems, numbness, and joint pain over the years.  In the attempt to fully encompass both the Veteran's complaints and the disabilities which have been the subject of prior adjudication, the Board has characterized the issues on appeal as reflected on the title page.  

Pursuant to the Board's remand, in January 2010 the Veteran was provided with notice as to the reasons his prior claims were denied, and the type and nature of evidence which could be submitted to support reopening those claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Careful review of the Veteran's claims file reveals that he has been receiving VA medical care on a regular basis since his discharge from service.  However, the VA medical records contained in his claims file, and thus available to adjudicators for review, are not complete, in that there are chronological gaps in the medical evidence.  Because the Veteran claims to have been receiving VA medical treatment for headaches and skin rash since shortly after service, and for hypertension and extremity problems since the disabilities were first manifested after service, a complete medical record reflecting the forty-plus years at issue will be extremely helpful to his appeal.  Furthermore, any VA medical records are deemed to be constructively of record in proceedings before the Board and should be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As he continues to receive VA care, his records should be updated for the file, as well.  See 38 C.F.R. § 3.159(c)(2).

The Board remanded the claim for entitlement to service connection for hypertension in December 2009 for medical examination and an opinion as to whether hypertension was secondary to or proximately caused by the Veteran's PTSD.  The requested examination was conducted in October 2010.  Although the examiner indicated that the Veteran's entire claims file had been reviewed in connection with the clinical examination and opinion, it is clear that the entire file was not reviewed.  The examiner rendered the opinion that because the Veteran's hypertension was initially diagnosed in 1997, and his PTSD was initially diagnosed in 2000, that PTSD did not cause his hypertension.  However, even a cursory review of the earlier medical records which are currently contained in the claims file reveals that the Veteran had elevated blood pressure in the 1980s and possibly earlier.  Furthermore, his medical records show indications of a neurosis shortly after service.  Thus, the factual premise for the opinion rendered is inaccurate; rendering the opinion itself of little probative value.  Therefore, after the Veteran's complete VA treatment records are obtained, including the initial diagnosis of hypertension, which is not contained in the currently-available records, another medical opinion should be obtained as to the relationship, if any, of the Veteran's currently-shown hypertension to service; and as to the relationship, if any, of the Veteran's currently-shown hypertension to his currently-diagnosed PTSD.  

Similarly, the Board remanded the claim for entitlement to service connection for headaches in December 2009 for medical examination and an opinion as to whether the headaches were related to service in any way.  Again, although the examiner indicated that the Veteran's entire claims file had been reviewed in connection with the clinical examination and opinion, it is clear that the entire file was not reviewed.  The examiner rendered the opinion that the Veteran's headaches were related to radiation therapy which the Veteran had undergone in 2007.  This opinion entirely ignores the Veteran's claims of having experienced headaches since 1968, and indeed ignores early VA treatment records showing complaints of and various treatments for headaches.  Thus, the factual premise for the opinion rendered is inaccurate; rendering the opinion itself of little probative value.  Therefore, after the Veteran's complete VA treatment records are obtained, another opinion, based upon the review of the Veteran's complete VA treatment records, should be sought.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran between June 1968 and December 1973; May 1975 and May 1987; and subsequent to May 2011 at the VA Medical Centers in Birmingham, Alabama; Tuscaloosa, Alabama; and all related VA medical clinics and facilities, for inclusion in the file.  Dermatologic, neurologic, and orthopedic records should be specifically requested.  Any archived records should be retrieved from storage for association with the claims file.  If multiple locations need to be searched for these records, then all searches necessary should be accomplished.  Efforts to obtain these records must continue until they are obtained or until it becomes clear that they do not exist or that further efforts to obtain them would be futile.

2.  After the development requested above has been completed to the extent possible, the RO should again review the record to determine whether new and material evidence pertaining to the claims involving the Veteran's extremities or skin rash has been added to the file to support reopening the claims for de novo adjudication.  IF SO, then any indicated further evidentiary development should be performed, to include obtaining any medical opinion evidence, as appropriate.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

3.  After obtaining the Veteran's complete VA treatment records, his claims folder should be made available to a VA physician with expertise in cardiovascular matters for review.  The examiner is requested to review the Veteran's complete VA medical records and render an opinion as to whether hypertension was initially manifest during service, or within one year after service.  An opinion as to whether hypertension was proximately-caused by PTSD or whether PTSD aggravated (worsened beyond that natural progression of the disease) his hypertension.  If indicated, a discussion as to the significance of the identification of a neurosis shortly after the Veteran's discharge from service, should be included.  All opinions should be expressed in terms of whether it is "more, less, or equally likely" that hypertension was initially manifest during service, or within one year after service; and whether it is "more, less, or equally likely" that hypertension was proximately-caused by PTSD or whether PTSD aggravated his hypertension.  The complete rationale for all opinions expressed should be clearly explained with appropriate references not only to the Veteran's historical and current medical records, but to medical treatise or other authority as indicated.

4.  After obtaining the Veteran's complete VA treatment records, his claims folder should be made available to a VA physician with expertise in neurology for review.  The examiner is requested to review the Veteran's complete VA medical records and render an opinion as to whether headaches were initially manifest during service, or are otherwise related to service in any way.  All opinions should be expressed in terms of whether such a relationship is "more, less, or equally likely."  The complete rationale for all opinions expressed should be clearly explained with appropriate references not only to the Veteran's historical and current medical records, but to medical treatise or other authority as indicated.

5.  If either reviewing physician deems that a clinical examination and/or additional tests and studies would be helpful to a complete understanding of the disabilities at issue, then such examination, tests, and studies should be scheduled.

6.  After the development requested above has been completed, the RO should again review the record.  If either benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


